 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LIDETTE DENNEY,                                          Case No.: 2:19-cv-01157-APG-DJA

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 TARGET CORPORATION,

 7          Defendant

 8         In light of defendant Target Corporation’s response to the order to show cause (ECF No.

 9 14),

10         IT IS ORDERED that the order to show cause (ECF No. 7) is deemed satisfied, and I will

11 not remand for lack of subject matter jurisdiction at this time.

12         DATED this 13th day of August, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
